Case 3:19-md-02913-WHO Document 412 Filed 03/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

IN RE JUUL LABS, INC., MARKETING, Case No. 19-md-02913-WHO

SALES PRACTICES, AND PRODUCTS

LIABILITY LITIGATION RULE 4 WAIVER OF THE SERVICE OF
SUMMONS

This Document Relates to:
CLASS ACTIONS

 

Ms. Sarah London:

I have received your request to waive service of a summons in this action along with copies of the
relevant complaints, this waiver form, and authorization to return one signed copy of the form to
you via e-mail.

On behalf of Riaz Valani, we agree to save the expense of serving a summons and complaint in
this case.

We reserve all defenses or objections to the lawsuit, the court’s jurisdiction, personal jurisdiction,
and the venue of the action, but we waive any objections to the absence of a summons or of service.

We also understand that we must file and serve an answer or a motion under Rule 12 in accordance
with a schedule to be set by the Court in this Action. If we fail to do so, a default judgment may
be entered.

Date: March 25, 2020 OW Sf)
Neel

(Signature of the attorney or unrepresented party)

 

Michael Guzman
(Printed name)

meguzman@kellogghansen.com
(E-mail address)

202-326-7910
(Telephone number

4847-8071-7751.1
